                        Case 3:20-mj-03223-KAR Document 4 Filed 12/19/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                             District of
                                                         __________      Massachusetts
                                                                      District of __________

                   United States of America                                   )
                              v.                                              )
                        Michael Geoffroy
                                                                              )        Case No.
                                                                              )                      20-mj- 3223 KAR
                                                                              )
                                                                              )
                                                                              )
                            Defendant(s)


                                                         CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                       December 2020                        in the county of                    Hampden              in the
                         District of         Massachusetts               , the defendant(s) violated:

             Code Section                                                                 Offense Description
18 USC 2251                                          Sexual Exploitation of a Child
18 USC 2252A(a)(2)                                   Distribution of Child Pornography
18 USC 2252A(a)(5)(B)                                Possession of Child Pornography




          This criminal complaint is based on these facts:
Affidavit of Ian Smythe




          u Continued on the attached sheet.
        Signed electronically with authorization from                                                           /s/ Ian Smythe
        Special Agent Ian Smythe on December 19, 2020.
                                                                                                              Complainant’s signature

                                                                                                          Ian Smythe, Special Agent
                                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:     12/19/2020                                                                         /s/ Katherine A. Robertson
                                                                                                                  Judge’s signature

City and state:                            Springfield, MA                                  Katherine A. Robertson, U.S. Magistrate Judge
                                                                                                               Printed name and title

                           Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on December 19, 2020.
